Citation Nr: 1601909	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 2003 to January 2005, with an unverified period of service in the Army Reserves prior to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2015, the Veteran was informed that the VLJ who heard his hearing in March 2012 is no longer employed at the Board.  He was offered any opportunity to have another hearing.  To date, the Veteran has not responded to this letter.  However, as the Board is deciding the claim in the Veteran's favor, the Board does not find that the Veteran has been prejudiced by the decision to decide the claim without receiving a reply from the Veteran.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's right knee disability is etiologically related to service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for a right knee disability has been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his knee began bothering him when he was stationed in Iraq.  He states that the wearing of combat boots, running through rough terrain and playing softball as a part of his physical training, all produced severe strain on his knee.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.  App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran has a current diagnosis of chondromalacia patella and patellofemoral arthritis.  The Veteran therefore has a current disability and the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

The Veteran's service treatment records show the Veteran was treated for right knee pain.  Upon examination, it was shown that his right knee had abnormalities, no deformity, mild edema, no crepitus and no laxity.  He was diagnosed as having right knee sprain and was placed on a limited profile.  The Veteran was placed on a permanent limited profile in December 2004 due to arthritis of the knee.  

As evidence to support his claim, a letter from an officer of the 342nd Quartermaster Battalion stated that the Veteran injured his knees during his deployment in support of Operation Iraqi Freedom.  The Veteran's injuries took place at Camp Victory, Kuwait.  The injury to his knees occurred while performing individual physical training.  The officer noted that he remembers the Veteran complaining about and had reoccurring problems with his knees during active service.  

The Veteran has been afforded several VA examinations to determine if his current disability is etiologically related to service.  The Veteran was examined in March 2013, and the opinion was that the Veteran's right knee disability was not related to service because his disability was more likely secondary to chronic use, sports activities, weight gain, genetics, and normal aging.  Further, it was unlikely that his knee sprain in Aug 2004 or his complaints of knee pain in service, because he was not given a diagnosis in service.  The Board found this examination inadequate because the examiner ignored his diagnosis in service and also did not provide a rationale why chronic use and sports activities in service did not cause his current disability.  

The Veteran's claim was remanded by the Board and he underwent a second VA examination to determine the etiology of his right knee disability.  The examiner decided to restate the opinion given in 2013 instead of actually clarifying the opinion and providing an adequate rationale as the Board requested in its remand.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

While the Veteran has been examined by the VA twice, the Veteran's diagnosis of right knee sprain in service and his continued complaints of right knee pain in service due to physical activity places the evidence in approximate balance. The letter from the officer noted detailing the Veteran's injuries during his active service in Kuwait is further evidence of his right knee injury in service.  

Since the Veteran has an in-service diagnosis of a knee disability, has had continued problems with his knee after service separation, and has a current diagnosis of a knee disability, the Board finds that service connection for a right knee disability is warranted.  

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for right knee disability is granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


